Citation Nr: 1619257	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-10 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased initial disability rating for bilateral hearing loss, evaluated as 30 percent disabling from September 28, 2007, and 80 percent disabling from June 2, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for right ear hearing loss, assigning a noncompensable (zero percent) evaluation from February 28, 2007, and denied service connection for left ear hearing loss.

In April 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development, to include providing the Veteran a new VA examination.  Thereafter, in a September 2014 rating decision, the AOJ granted service connection for left ear hearing loss, effective February 28, 2007, and awarded an evaluation of 30 percent, effective February 28, 2007, and 80 percent, effective June 2, 2014, for bilateral hearing loss.  

The Veteran has not withdrawn his appeal for a higher rating before or after the effective date of the increased rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Accordingly, in a September 2014 supplemental statement of the case, the AOJ denied entitlement to an initial rating for bilateral hearing loss in excess of 30 percent from February 28, 2007 and 80 percent from June 2, 2014.  


FINDINGS OF FACT

1.  From February 28, 2007, it is not shown that the Veteran's hearing acuity was worse than Level VII in the right ear and Level VI in the left ear.

2.  From June 2, 2014, it is not shown that the Veteran's hearing acuity is worse than Level XI in the right ear and Level IX in the left ear.



CONCLUSION OF LAW

The criteria for disability ratings in excess of 30 percent from February 28, 2007, and in excess of 80 percent from June 2, 2014 for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Concerning the issue decided herein, VA's General Counsel has held that VCAA notice is not required for "downstream" questions.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory scheme contemplates that once a decision granting service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Here, the Veteran's claim of service connection for hearing loss was granted in January 2008 and September 2014, and he was assigned disability ratings and an effective date in those decisions.  As the issue currently before the Board stems from a disagreement with a "downstream" question, no additional notice is required with respect to this issue because the purpose that the notice is intended to serve has been fulfilled with respect to this claim.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the issue decided herein was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records, private treatment records, VA treatment records, VA examination reports, and statements from the Veteran and his representative.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim, and the Board is unaware of any such evidence.  

Further, the Veteran was afforded a VA examination in December 2007 and another in June 2014 to assess the severity of his hearing loss.  The examination reports contain sufficient evidence by which to evaluate the severity of the Veteran's hearing loss in the context of the rating criteria during the appeal period.  The evidence also addresses the effect of the Veteran's hearing loss on his functional abilities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Moreover, since the last VA examination conducted in June 2014, the Veteran has neither alleged, nor presented evidence to suggest, that his hearing has worsened since that time.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, there is no indication that there is a need for additional examinations or medical opinions.  Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty to assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

As mentioned earlier, the issue on appeal was previously before the Board in April 2014, when it was remanded for further development.  As demonstrated above, the Veteran was provided a new VA examination in June 2014.  The Board therefore finds that the AOJ substantially complied with the Board's April 2014 remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

II.	Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The claimant's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.1.  Where, as in this case, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate "when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7.

Here, the Veteran's hearing loss is evaluated as 30 percent disabling from February 28, 2007, and as 80 percent disabling from June 2, 2014 under 38 C.F.R. § 4.85, DC 6100.  The Veteran contends that his hearing disability is entitled to an initial disability rating in excess of the currently assigned evaluations.  Under DC 6100, hearing loss is evaluated in accordance with the findings obtained on audiometric examination.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (disability ratings for service-connected hearing impairments are determined through mechanical application of the disability rating schedule to the results of audiometric evaluations).

The evaluations assigned for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per second).  See 38 C.F.R. § 4.85, DC 6100.  The degrees of disability for hearing loss are reflected in eleven auditory acuity levels in the rating schedule, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See id.  As set forth in the rating schedule, Tables VI, VIa, and VII are used to calculate the disability evaluation to be assigned.  See id.  However, the Roman numeral designation for acuity level of an ear will be based only on pure tone threshold average using Table IVa when an examiner certifies that use of the speech discrimination tests are not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).

VA regulations further provide that in cases of exceptional hearing loss, the Roman numeral designation for acuity level may be based only on pure tone threshold average, using Table VIa, or from Table VI, whichever results in the higher Roman numeral.  See 38 C.F.R. § 4.86.  In these cases, each ear will be evaluated separately.  Id.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Id.  In the latter situation, the higher Roman numeral, determined from Table VI or VIa, will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Relevant to the issue on appeal, results of audiometric testing conducted as part of the December 2007 VA examination were, in relevant part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
75
80
90
LEFT
65
65
75
85

Puretone averages were 79 decibels for the right ear and 73 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 80 percent in the left ear, using Maryland CNC testing.

Application of the above audiometric results to Tables VI reveals Level VI hearing acuity in the right ear and Level IV hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  However, the above audiometric results show a pattern of exceptional hearing loss in each ear, warranting the use of Table VIA.  38 C.F.R. § 4.86(a).  Application of the above audiometric results to Tables VIA reveals Level VII hearing acuity in the right ear and Level VI hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIA.  As the Roman numeral designations from Table VIA are higher, such designations are for application to Table VII, resulting in the assignment of a 30 percent disability rating.  See 38 C.F.R. § 4.85, Table VII.  Thus, the December 2007 VA examination report supports the assignment of 30 percent evaluation.  See id.

Results of a private audiological evaluation in February 2007 were, in relevant part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
75
80
100
LEFT
65
70
80
90

Puretone averages were 80 decibels for the right ear and 76 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 64 percent in the left ear.  However, for disability rating purposes, VA requires that a Maryland CNC speech discrimination test be used unless the examiner certifies that use of the speech discrimination test was not appropriate.  See 38 C.F.R. § 4.85(c).  In this instance, the audiologist did not indicate whether or not the Maryland CNC test was used, and therefore such speech recognition scores are not adequate for rating purposes.  Nonetheless, as the above audiometric results demonstrate exceptional patterns of hearing impairment in each ear, the use of Table VIA is warranted.  Such application reveals Level VII hearing acuity in the right ear and Level VI hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIA.  Application of those numerical designations to Table VII results in the assignment of a 30 percent disability rating.  See 38 C.F.R. § 4.85, Table VII.  Hence, the February 2007 private audiological evaluation also supports the assignment of a 30 percent evaluation.  See id.

Results of audiometric testing conducted as part of the June 2014 VA examination were, in relevant part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
90
85
95
LEFT
70
75
85
90

Puretone averages were 85 decibels for the right ear and 80 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 24 percent in the right ear and 36 percent in the left ear, using Maryland CNC testing.

Application of the above audiometric results to Tables VI reveals Level XI hearing acuity in the right ear and Level IX hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  However, the above audiometric results also show a pattern of exceptional hearing loss in each ear, allowing for the use of Table VIA.  38 C.F.R. § 4.86(a).  Application of the above audiometric results to Tables VIA, however, reveals Level VIII hearing acuity in the right ear and Level VII hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIA.  As the Roman numeral designations from Table VI are higher, such designations are for application to Table VII, resulting in the assignment of an 80 percent disability rating.  See 38 C.F.R. § 4.85, Table VII.  Hence, the June 2014 VA audiological examination supports the assignment of an 80 percent evaluation.  See id.

The Board notes that the Veteran's claims file also contains an audiology examination from a VA clinic visit in October 2008.  However, puretone thresholds at all pertinent frequencies (1000, 2000, 3000, and 4000 Hertz) were not measured; this examination is not adequate for rating purposes.

In sum, for the claim period from February 28, 2007, audiological testing reflect that the Veteran's hearing loss has been manifested by no worse than Level VII hearing impairment in the right ear and Level VI hearing impairment in the left ear, which results in a 30 percent disability rating.  See 38 C.F.R. § 4.85, DC 6100.  As for the period from June 2, 2014, audiological testing demonstrate that the Veteran's hearing loss has been manifested by no worse than Level XI hearing impairment in the right ear and Level IX hearing impairment in the left ear, which results in an 80 percent disability rating.  See id.  Notably, there is no other audiometric data dated during the relevant time periods.  Therefore, in consideration of the evidence of record, the Board finds that the Veteran's hearing loss does not warrant a rating in excess of 30 percent from February 28, 2007, nor does it warrant a rating in excess of 80 percent from June 2, 2014.  See 38 C.F.R. § 4.85, DC 6100.  This determination is based upon consideration of applicable rating provisions.  See Schafrath, 1 Vet. App. at 593.

Moreover, the Board finds that the Veteran's hearing loss does not warrant referral for consideration of a higher evaluation on an extraschedular basis.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  The Court has set out the following three-part test for determining entitlement to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Thus, initially, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id. at 115.

In the instant case, the Board has considered the functional impairment caused by the Veteran's hearing loss.  The June 2014 VA examination report describes the effects of the Veteran's hearing loss on the ordinary conditions of daily life.  See Martinak, supra.  In this regard, the Veteran reported hearing loss and difficulty in understanding speech in all listening situations, especially in the presence of background noise and when the speaker is not facing him.  Hence, the Veteran's hearing loss is manifested by loss of hearing acuity and difficulty in understanding speech.  Here, the applicable rating criteria are based on loss of hearing acuity and word recognition.  See 38 C.F.R. § 4.85.  Therefore, as the effects of the Veteran's hearing loss are contemplated in the rating criteria, the rating schedule is adequate to evaluate his hearing loss disability.  Thus, a referral for extraschedular consideration is not warranted

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, no other increased rating claims are before the Board and there are no symptoms of service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For the foregoing reasons, the Board finds that the claim for a higher initial rating for hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Furthermore, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the evidence of record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  While hearing loss may impact the Veteran's ability to function occupationally on account of the fact that he has problems hearing and difficulty in understanding speech, there is no indication in the record, to include the Veteran's own assertions, that he is unable to work due to his hearing disability.  The June 2014 VA examiner indicated that the hearing loss did not result in a significant occupational impact.  Therefore, the matter is not reasonably raised by the record.  


ORDER

Entitlement to an initial disability rating in excess of 30 percent from September 28, 2007 and in excess of 80 percent from June 2, 2014 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


